I respectfully dissent from the majority's resolution of the first three assignments of error. I would find that the trial court's determination that the marital home was marital property is supported by some competent, credible evidence and, therefore, is not against the manifest weight of the evidence.
Both Vernon and Violet's names were on the title to the trailer when Vernon paid the remaining balance on the trailer with proceeds from the sale of timber. There is no dispute that the timber was on his separate property. Violet testified at the hearing that (1) Vernon kept his income from the sale of the timber completely separate from the household account and (2) did not inform Violet how much money he received from the sale or how he spent it, and (3) would not use his timber money for household expenses. The contrast between his actions surrounding his payment of the trailer's mortgage and the remaining proceeds of the sale of the timber support the presumption that Vernon intended the trailer to remain marital property.
Accordingly, I would overrule Vernon' s first three assignments of error and affirm the judgment of the trial court in this regard.